      Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 1 of 18



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

VICTIM RIGHTS LAW CENTER et al.,

   Plaintiffs,
                                            Case No. 1:20-cv-11104-WGY
       v.

ELISABETH D. DEVOS et al.,

   Defendants.


                    DEFENDANTS’ PRE-TRIAL BRIEFING
        Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 2 of 18



       The Department of Education (ED), a defendant in this case, has for the first time

promulgated a regulation that comprehensively protects individuals from sexual harassment at

institutions that receive Title IX funding: Nondiscrimination on the Basis of Sex in Education

Programs or Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026, 30,061 (May

19, 2020) (Rule). Plaintiffs, a group of advocacy organizations and individuals, would prefer that

ED promulgate a different regulation that better aligns with their policy preferences. This Court is

not the proper venue for policy debates. Under Article III, this Court can resolve only cases and

controversies, in which the plaintiff has suffered a concrete injury traceable to the defendant’s

actions. Here, the only connection between the Rule and Plaintiffs is speculation about how the

Rule might affect them or how much advocacy Plaintiffs choose to conduct to oppose the Rule’s

alleged effects. Such allegations have routinely been rejected as insufficient to establish standing,

including the allegations of similar organizations challenging this very Rule. See Know Your IX v.

DeVos, No. 20-cv-1224-RDB, 2020 WL 6150935 (D. Md. Oct. 20, 2020).

       In the weeks before the Rule’s effective date, Plaintiffs filed a motion for a preliminary

injunction. This Court combined proceedings on the preliminary injunction with a trial on the

merits and dismissed several plaintiffs. Tr. of Sept. 2, 2020 Hrg. 7:12-25, ECF No. 136. On

October 2, 2020, Plaintiffs moved for leave to file a second amended complaint. Defendants

incorporate their preliminary injunction briefing, which addressed many of the pertinent issues, by

reference here. Defs.’ Opp’n Pls.’ Mot. Prelim. Inj. (PI Opp’n) 8-16, ECF No. 96. This brief

addresses several issues that arise in the context of the proposed second amended complaint and

answers the Court’s questions at hearing held on September 2, 2020.

I.     Supplemental Briefing on Threshold Arguments.

       A.      The Individual Plaintiffs Lack Standing.

       Defendants previously noted that the individual plaintiffs had not established standing and
       Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 3 of 18



did not present an irreparable injury. PI Opp’n 8-16. Plaintiffs’ proposed second amended

complaint removes five of the original individual plaintiffs, leaving only Jane Doe and Nancy Doe,

and adds a new individual plaintiff, Mary Doe. See generally Pls.’ Proposed 2d Am. Compl. (2d

Am. Compl.), ECF No. 138-1. The two remaining original individual plaintiffs lack standing for

the reasons previously explained, including because the Rule imposes no requirements for how

schools respond to complaints regarding conduct prior to the effective date, see infra Part II.A,

because any “uncertainty” concerning the procedures to be applied is not a cognizable injury, and

because they have an adequate alternative remedy in the form of a suit against their schools.

       Plaintiffs’ proposed addition of Mary Doe does not correct these problems. First, because

Mary Doe’s Title IX complaint is still pending, her fears of injury from the Rule are entirely

speculative. Mary Doe appears to be concerned that the Rule will result in “unfairness” in the

process, such as the possibility that “statements from parties and witnesses” might be “excluded if

they do not appear and submit to cross examination at a live hearing,” and the possibility that the

“investigation will be unduly delayed” by an ongoing criminal investigation. 2d Am. Compl.

¶¶ 263, 265. Mary Doe is also concerned that her complaint might ultimately be dismissed “when

her respondent . . . graduates.” 2d Am. Compl. ¶ 266. But these are simply concerns about future

injury that may never come to pass, and cannot provide the basis for standing now. See, e.g.,

Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013); see also Cohn v. Brown, 161 F. App’x

450, 455 (6th Cir. 2005) (holding that an alleged injury from a pending case was speculative).

Mary Doe’s case has not yet been dismissed, or delayed, and the statements of witnesses have not

yet been excluded—it is impossible for Defendants to have caused an injury when none occurred

in the first place. A court in this jurisdiction recently held in a similar case that an individual

plaintiff lacked standing to challenge ED’s guidance, which she argued might unfavorably affect

her pending Title IX complaint before OCR, because her injuries were overly speculative given



                                                2
       Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 4 of 18



that the OCR complaint had not yet been adjudicated. Equal Means Equal v. Dep’t of Educ., 450

F. Supp. 3d 1, 10 (D. Mass. 2020). So too here.

       Second, Mary Doe’s alleged injuries, like those of the other individual plaintiffs, are not

traceable to the Rule or redressable by relief against ED because her school might implement

procedures that she disagreed with, including cross-examination, 2d Am. Compl. ¶ 263, even

absent the Rule. Prior to the Rule, ED’s previous guidance permitted but did not require cross-

examination, and this guidance provided fewer protections for complainants than the Rule

provides.1 Questions and Answers (Q&A) on Title IX and Sexual Violence (Apr. 29, 2014),

https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf.    Accordingly,     many

postsecondary institutions implemented cross-examination even prior to the Rule’s effective date.

See, e.g., Doe v. Univ. of Scis., 961 F.3d 203, 214-15 (3d Cir. 2020), remanded, 2020 WL 5211028

(E.D. Pa. Sept. 1, 2020); Doe v. Baum, 903 F.3d 575, 578 (6th Cir. 2018), remanded, 2019 WL

4809438 (E.D. Mich. Sept. 30, 2019). Indeed, the declarations submitted with Plaintiffs’

preliminary injunction briefing argued that pressure from respondents might drive schools to

implement greater procedural protections for respondents. See, e.g., Susan Doe Decl. ¶ 25, Ex. E,

ECF No. 32-5; Jill Doe Decl. ¶ 18, Ex. B, ECF No. 32-2. Such pressure, or even lawsuits by

respondents, could occur with or without the Rule and cannot form the basis of Plaintiffs’ injury

in this case. See, e.g., Baum, 903 F.3d at 575; Doe v. Purdue Univ., 928 F.3d 652 (7th Cir. 2019),

remanded, 2019 WL 4118659 (N.D. Ind. Aug. 28, 2019). Courts have expressed particular

reluctance “to endorse standing theories that require guesswork as to how independent

decisionmakers will exercise their judgment.” Clapper, 568 U.S. at 413; see also COPE v. Kan.

State Bd. of Educ., 821 F.3d 1215, 1223 n.11 (10th Cir. 2016) (holding that a challenge to a state


1
 For example, the Rule newly requires postsecondary institutions to provide for live hearings to
occur via technology with the parties in separate rooms by request. 34 C.F.R. § 106.45(b)(6)(i).
And, the Rule permits only relevant cross-examination and other questions. Id.


                                                  3
        Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 5 of 18



Board’s educational Standards would not redress plaintiffs’ injury because “schools may

incorporate the Standards . . . regardless of whether the Board has officially adopted them”).

       Finally, Mary Doe, like the other individual plaintiffs, has an adequate alternative remedy

in the form of a suit against her school to the extent that she challenges discretionary actions not

required by the Rule.2 See 5 U.S.C. § 704 (permitting Administrative Procure Act (APA)

challenges only for “[a]gency action . . . for which there is no other adequate remedy in a court.”

(emphasis added)); see also, e.g., Turner v. Sec’y of HUD, 449 F.3d 536, 539-41 (3d Cir. 2006).

       B.      The Organizational Plaintiffs Have Not Corrected Their Standing
               Deficiencies.

       The changes in the second amended complaint only underscore the organizational

plaintiffs’ lack of standing. As Defendants have previously explained, see PI Opp’n 16-20, the

organizational plaintiffs lack Article III standing because they have not ‘“alleged such a personal

stake in the outcome of the controversy’ as to warrant [their] invocation of federal-court

jurisdiction.’” See Havens Realty Corp. v. Coleman, 455 U.S. 363, 378-79 (1982) (citation

omitted).3 Although Plaintiffs have added further detail about how they expect the Rule to affect

them, this detail is both speculative and belies a “mere interest in” the Rule. See Sierra Club v.

Morton, 405 U.S. 727, 739 (1972). To confirm, the Court need look no further than Know Your IX

v. DeVos, No. 20-cv-1224-RDB, 2020 WL 6150935 (D. Md. Oct. 20, 2020), a case involving a




2
  It appears that Mary Doe believes her school is violating Title IX. See, e.g., 2d Am. Compl.
¶ 261 (stating that she has not been offered supportive measures other than the suggestion to walk
a new route). If so, then Mary Doe has available administrative remedies, including a complaint
before ED’s Office for Civil Rights. See 34 C.F.R. § 106.81 (adopting and incorporating by
reference procedures found at 34 C.F.R. §§ 100.6–100.11); 34 C.F.R. §§ 100.10-100.11; cf. Equal
Means Equal, 450 F.3d at 10.
3
 The organizational plaintiffs have never claimed to have associational standing and have thus
conceded this point. At any rate, each organization alleges that it “brings this action on its own
behalf,” not on behalf of any members, see, e.g., 2d Am. Compl. ¶ 198, and none allege that they
have members, a prerequisite for associational standing.


                                                 4
        Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 6 of 18



parallel challenge to the Rule that was dismissed because of the same deficient organizational

standing theories that Plaintiffs advance here.

       For one, the organizational plaintiffs continue to disguise their policy preferences as

injuries to the organization. As in the previous two complaints, each organization now claims that

its mission has been frustrated by the Rule. But crucially, Plaintiffs have not added any allegations

that support a true frustration of mission, as opposed to a policy difference with the Rule. In fact,

Plaintiffs have doubled down on their argument that advocating for their clients or potentially

having fewer clients is somehow a frustration of their mission. See, e.g., 2d Am. Compl. ¶ 207

(alleging that VRLC has increased its technical assistance to campus administrators and attorneys);

id. ¶ 198 (alleging that VRLC expects fewer students to report sexual harassment). But the

organizational plaintiffs cite no true injuries to their missions. The successful advocacy for one’s

clients is part and parcel of an organization’s mission. See Habeas Corpus Res. Ctr. v. DOJ, 816

F.3d 1241, 1250 (9th Cir. 2016) (“Assisting and counseling clients in the face of legal uncertainty

is the role of lawyers, and, notably, [plaintiffs] have not cited any authority suggesting that lawyers

suffer a legally cognizable injury.”).

       The unworkability of Plaintiffs’ organizational standing theory proves that it is

incompatible with Article III: “Taken to its logical conclusion, this theory of injury would permit

attorneys to challenge any governmental action or regulation when doing so would make the scope

of their clients’ rights clearer and their strategies to vindicate those rights more easily selected.”

Id.; CASA de Md., Inc. v. Trump, 971 F.3d 220, 239 (4th Cir. 2020) (holding that “a voluntary

budgetary decision, however well-intentioned, does not constitute Article III injury, in no small

part because holding otherwise would give carte blanche for any organization to ‘manufacture

standing by choosing to make expenditures’ about its public policy of choice” (quoting Clapper,

568 U.S. at 402)).



                                                  5
        Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 7 of 18



       The Know Your IX court rejected this very theory of lawyer standing. There, an

organizational plaintiff alleged that the Rule “will demand from the attorney [member] ‘increased

time and resources’ and prohibit her from taking as many cases.” 2020 WL 6150935, at *4. The

court held that this was not an Article III injury: “Attorneys do not suffer a recognizable injury in

fact under Article III whenever the law causes changes to their docket or ‘they take measures to

protect their clients’ rights or alter their litigation strategy amid legal uncertainty.’” Id. (citation

omitted). This Court should likewise reject Plaintiffs’ limitless lawyer standing theory.

Furthermore, Plaintiffs continue to conflate purported injuries to their clients with injuries to the

organization. For example, Plaintiffs allege that the Rule deters students from reporting sexual

harassment. 2d Am. Compl. ¶ 198. Flimsy as this allegation is, Plaintiffs still have not been able

“to tie that frustration to particular provisions of the rule,” Hr’g Tr. 9:16–17 (Court speaking)—

and it at most supports an alleged injury to the student who would have reported sexual harassment.

But the organizational plaintiffs fail to explain how a student’s alleged injury becomes their injury.

       The organizational plaintiffs have also doubled down on their resource diversion theory.

Although they have provided more detail, the flaw in their theory is the same as before: their

expenditures are consistent, not in conflict, with their organizational missions. Each organization

alleges that its mission is, at least in some capacity, to fight sexual harassment, including by

representing students who have been sexually harassed. See 2d Am. Compl. ¶¶ 30-33. But each of

the ways that the organizations’ resources have allegedly been “diverted” is, in fact, in furtherance

of their missions. In no sense is it a “diversion” for VRLC to appeal dismissal of Title IX

complaints, see id. ¶ 203, for ERA to read the Rule, see id. ¶ 211, for Legal Voice to provide

technical assistance, see id.¶ 227, or for CAASE to prepare for hearings, see id. ¶ 237. Rather,

these are activities that one would expect advocacy organizations to undertake in response to a

new regulation in which they are interested. See, e.g., Food & Water Watch, Inc. v. Vilsack, 808



                                                   6
        Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 8 of 18



F.3d 905, 919-21 (D.C. Cir. 2015) (“[A]n organization does not suffer an injury in fact where it

expend[s] resources to educate its members and others unless doing so subjects the organization

to operational costs beyond those normally expended.” (citations and quotation marks omitted));

Nat’l Taxpayers Union, Inc. v. United States, 68 F.3d 1428, 1434 (D.C. Cir. 1995) (“[Plaintiff’s]

self-serving observation that it has expended resources to educate its members and others regarding

[the challenged provision] does not present an injury in fact” because plaintiffs were not

“subject[ed] to operational costs beyond those normally expended to review, challenge, and

educate the public about revenue-related legislation”). To conclude otherwise would “eviscerate[]”

Article III limitations on standing by permitting organizations to sue “merely by virtue of [their]

efforts and expense to advise others how to comport with the law.” Fair Elections Ohio v. Husted,

770 F.3d 456, 460 (6th Cir. 2014); CASA de Md., Inc., 971 F.3d at 237-39.

       Once again, this theory of organizational standing has already been rejected by the only

court that has considered it in the context of the Rule. Just as here, the Know Your IX organizational

plaintiffs alleged that they had to “dedicate a substantial amount of time to analyzing the Rule . . . ,

assessing existing or needed state or local parallel protections to fill in gaps created by the

challenged provisions of the Rule, recreating educational materials, and providing technical

assistance to students, families, educators, and journalists.” 2020 WL 6150935, at *6. The court

held that these allegations did not articulate an Article III injury: their “resource reallocations,

although they may be motivated by sincere policy preferences, ‘are not cognizable organizational

injuries because no action by the defendant has directly impaired the organization’s ability to

operate and to function.’” Id. (quoting CASA de Md., Inc., 971 F.3d at 239).

       The revised allegations fail to support organizational standing for one final, independent

reason: they are utterly speculative. To establish injury in fact, a plaintiff must demonstrate a

threatened injury that is “certainly impending”; “allegations of possible future injury” are



                                                   7
        Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 9 of 18



insufficient. Clapper, 568 U.S. at 409 (citation and emphasis omitted). The Rule became effective

on August 14, 2020, and Plaintiffs strain to explain how they have been injured: Legal Voice

“anticipates” that the Rule will chill reporting of sexual harassment, see 2d Am. Compl. ¶ 228;

CAASE predicts that its clients “will” not be able to file administrative complaints because they

do not meet the Rule’s definition of sexual harassment, see id. ¶ 236; VRLC speculates that the

Rule will “make it less likely for” its clients to file complaints, see id. ¶ 199; and ERA “expects”

to appeal more decisions, see id. ¶ 219. As the Know Your IX court held in response to nearly

identical allegations against the Rule, such speculation does not amount to an Article III case or

controversy. See 2020 WL 6150935, at *4 (holding that Plaintiffs’ standing theory “relies on

numerous assumptions, including how many clients will seek her services; what sorts of claims

such individuals might have; and how expensive or difficult the cases she gets may be”); id. at *8

(“At this point, Know Your Title IX’s concerns about an increase in the number of calls and

training requests that it will receive in reaction to the Rule are merely speculative.”).

       Plaintiffs’ organizational standing allegations are speculative for another reason: they are

not clearly tied to the Rule. Although the second amended complaint contains more citations to

the Rule, Plaintiffs’ challenge still fails to directly connect any provision of the Rule to an injury

to the organization. For example, several organizations claim that they will have to spend more

resources preparing for cross-examination, which the Rule requires for hearings at postsecondary

institutions. See, e.g., 2d Am. Compl. ¶ 205. But many postsecondary institutions have already

chosen or are required to implement cross-examination, absent the Rule. See, e.g., Doe v. Univ. of

Scis., 961 F.3d at 214-15; Doe v. Baum, 903 F.3d at 578. Plaintiffs do not explain how the Rule in

particular injures them, and without doing so they cannot establish standing. In fact, another court

in this district dismissed a similar organization’s challenge to the Department’s guidance on sexual

misconduct because it did “not allege that as a result of [that guidance] they have increased on-



                                                  8
       Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 10 of 18



campus trainings or developed any new initiatives or devoted staff resources to reaching out to

schools regarding complaints.” Equal Means Equal, 450 F. Supp. 3d at 8.

II.    Responses to the Court’s Questions to the Parties.

       The following are Defendants’ responses to the Court’s five questions at the September 2,

2020 hearing. Tr. of Sept. 2, 2020 Hrg. at 8:17-22, 8:23-9:4, 9:5-10, 9:23-10:13, 10:14-23.

       A.      Has ED Adopted a Position That the Rule Should Be Applied Retroactively,
               or Communicated Such a Position to Any Recipients?

       ED has stated that the Rule will not be applied retroactively and, to the best of its

knowledge, has not communicated to any Title IX recipient that the Rule should be applied

retroactively. The Rule states, “the Department will not enforce these final regulations

retroactively.” 85 Fed. Reg. at 30,061. ED’s technical assistance and communications to recipients

have consistently reiterated this position. See Office for Civil Rights (OCR) Blog, The Title IX

Rule Is Effective on August 14, 2020, and Is Not Retroactive (Aug. 5, 2020), https://www2.ed.gov/

about/offices/ list/ocr/blog/20200805.html; U.S. Dep’t of Educ., OCR Letter to Educators and

Stakeholders (Aug. 26, 2020), at 2 (August 26 Letter) (explaining that “the Title IX Rule will not

be enforced retroactively”), https://www2.ed.gov/policy/gen/guid/fr-200826-letter.pdf; U.S. Dep’t

of Educ., OCR Blog, The Department’s Title IX Rule Provides Flexibility to Schools with Respect

to Decision-Makers (Sept. 3, 2020) (noting that the Rule “is not retroactive” and that OCR “will

not apply the Rule to sexual harassment that allegedly occurred prior to August 14, 2020”), https://

www2.ed.gov/about/offices/list/ocr/blog/20200903.html; U.S. Dep’t of Educ., OCR, Questions

and Answers Regarding the Department’s Final Title IX Rule, at 1 (Sept. 4, 2020) (“The Title IX

Rule will not be enforced retroactively.”), https://www2.ed.gov/about/offices/list/ocr/docs/qa-

titleix-20200904.pdf.




                                                 9
           Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 11 of 18



           B.     Under What Guidelines Does ED Intend to Enforce Title IX With Respect to
                  Conduct Occurring Prior to August 14, 2020?

           In analyzing and investigating conduct involving sexual harassment that allegedly occurred

before August 14, 2020, ED will enforce Title IX under ED regulations in effect prior to that date.

Recipients of federal financial assistance also may refer to the following documents: (1) Revised

Sexual Harassment Guidance: Harassment of Students by School Employees, Other Students, or

Third Parties, 66 Fed. Reg. 5512-01 (Jan. 19, 2001) (2001 Guidance); (2) U.S. Dep’t of Educ.,

OCR, Dear Colleague Letter (Jan. 25, 2006), https://www2.ed.gov/about/offices/list/ocr/letters/

sexhar-2006.html; (3) U.S. Dep’t of Educ., OCR, Q&A on Campus Sexual Misconduct (Sept. 22,

2017), https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf. See August 26

Letter at 2 (explaining that to the extent that these three documents are helpful to recipients for

responding appropriately to sexual harassment allegedly occurring prior to August 14, 2020, they

will remain accessible on ED’s website, even though they were rescinded after the Rule took

effect).

           C.     Is ED’s 2001 Guidance Still Operative?

           The 2001 Guidance has been rescinded, although it remains accessible on ED’s website in

the event that recipients of federal financial assistance would like to refer to it. See supra I.B.

           D.     Did ED Consider Allowing Decision-makers, at Their Discretion, to Rely on
                  Party or Witness Statements Deemed “Reliable” Without Subjecting the Party
                  or Witness to Cross-Examination?

           The Rule provides that “[i]f a party or witness does not submit to cross-examination”

during a live hearing conducted by a postsecondary institution, “the decision-maker must not rely

on any statement of that party or witness in reaching a determination regarding responsibility.” 34

C.F.R. § 106.45(b)(6)(i). ED proposed this requirement in its notice of proposed rulemaking. 83

Fed. Reg. 61,462, 61,498 (Nov. 29, 2018). This provision does not exclude all hearsay during a

live hearing conducted by a postsecondary institution. The Federal Rules of Evidence define


                                                  10
       Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 12 of 18



hearsay as “a statement that: (1) the declarant does not make while testifying at the current trial or

hearing; and (2) a party offers in evidence to prove the truth of the matter asserted in the statement.”

Fed. R. Evid. 801. By analogy to this definition, in the context of a Title IX grievance process,

hearsay includes statements that a declarant does not make while testifying during a live hearing

conducted by a postsecondary institution pursuant to 34 C.F.R. § 106.45(b)(6)(i), and that a party

uses to prove the truth of the matter asserted.

       The Rule does not preclude a decision-maker from relying on hearsay in reaching a

determination regarding responsibility. A party or witness may use a statement made outside of

the hearing to prove the truth of the matter asserted, as long as that party or witness submits to

cross-examination. For example, a party may testify that the party or another witness made a

particular statement on the date when the sexual harassment allegedly occurred, and the decision-

maker may consider that particular statement so long as the party or witness submits to cross-

examination.

       However, such a statement nonetheless constitutes hearsay. Accordingly, a party must have

the opportunity to cross-examine another party or witness regarding the alleged hearsay statement

to enable the decision-maker to reliably consider that statement in making a determination of

responsibility, though the Rule does not require the party or witness to conduct such cross-

examination. 34 C.F.R. § 106.45(b)(6)(i). This provision, together with the Rule’s prescription to

consider only “relevant” evidence, preserves the important function of cross-examination in

fostering the accuracy and legitimacy of postsecondary institution Title IX proceedings without

over-legalizing an institution’s Title IX grievance process. Rule at 30,348, 30,247-248.

       Some commenters opposed the requirements of § 106.45(b)(6)(i), arguing that the Federal

Rules of Evidence “allow out-of-court statements to be admitted in certain circumstances and for

limited purposes.” Rule at 30,345. At the same time, other commenters supported ED’s position



                                                  11
       Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 13 of 18



because § 106.45(b)(6)(i) would permit consideration of “only statements that have been tested for

credibility, in the ‘crucible’ of cross-examination,” id. at 30,344, and because “Title IX sexual

misconduct cases often concern accusations of a ‘he said/she said’ nature where accounts differ

between complainant and respondent and corroborating evidence is inconclusive or non-existent,”

such that a requirement of “cross-examined party statements” would be “critical to reaching a fair

determination.” Id.

       ED carefully considered and responded to dissenting commenters, explaining that cross-

examination helps ensure the reliability of party and witness statements, allows each party a

meaningful opportunity to participate in advancing their own views and interests in the case in

front of a neutral decision-maker, and increases the legitimacy of Title IX proceedings. Id. at

30,311-342. The real-time, adversarial nature of cross-examination uncovers witness inaccuracy

and possible deception by permitting a neutral fact-finder to evaluate a party’s or witness’s

credibility by observing demeanor and judgment consistency and plausibility of the party’s or

witness’s statements. Id. For these reasons, ED retained the provision requiring parties to have the

opportunity to cross-examine party and witness statements before such statements may be relied

upon by the decision-maker, recognizing that allowing recipient officials to judge a statement as

“reliable” in a way that bypassed the parties’ right to conduct cross-examination would result in

losing the benefits of cross-examination in Title IX proceedings. Id. at 30,347.

       In considering and responding to public comments on this provision, see id. at 30,344-50,

ED reasoned that while “courts of law operate under comprehensive, complex rules of evidence

under the auspices of judges legally trained to apply those rules of evidence,” Title IX grievance

proceedings are not court proceedings. Id. at 30,347. And while judges are competent to apply

rules of evidence, the same may not reasonably be expected of recipients whose “primary function

is to provide education, not to resolve disputes between students and employees.” Id. Thus, rather



                                                12
       Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 14 of 18



than “importing comprehensive rules of evidence,” ED decided to “apply a bright-line rule.” Id.

Because ED reasonably determined that in the specific context of analyzing Title IX sexual

harassment allegations, “a rule of non-reliance on untested statements is more likely to lead to

reliable outcomes than a rule of reliance on untested statements,” it “decline[d] to import a rule of

evidence that, for example, allows a witness’s statement to be relied on where the statement was

made to friends or family without awareness that a crime was under investigation.” Id.4 ED

similarly declined “to adopt commenters’ suggestion that instead the decision-maker should be

permitted to rely on statements that are not subject to cross-examination, if they are reliable”

because “making such a determination without the benefit of extensive rules of evidence would

likely result in inconsistent and potentially inaccurate assessments of reliability.” Id. at 30,348.5

However, in response to other comments, ED did revise the proposed provision in a number of

ways, including (1) prohibiting decisionmakers from drawing inferences about the determination

regarding responsibility based solely on a party’s or witness’s absence from a hearing or refusal to

submit to cross-examination, and (2) allowing recipients to hold virtual hearings, to make it as

feasible as possible for parties and witnesses to appear at hearings thereby ensuring that their

statements may be relied upon. Id. at 30,349.




4
  See also Rule at 30,347 (“If statements untested by cross-examination may still be considered
and relied on, the benefits of cross-examination as a truth-seeking device will largely be lost in the
Title IX grievance process.”); id. (““Reliance on party and witness statements that have not been
tested for credibility via cross-examination undermines party and public confidence in the fairness
and accuracy of the determinations reached by postsecondary institutions. This provision need not
result in failure to consider relevant evidence because parties and witnesses retain the opportunity
to have their own statements considered, by submitting to cross-examination.”)
5
  ED also addressed comments noting “that courts have not imposed a blanket rule excluding
hearsay evidence from use in administrative proceedings.” But ED concluded that “cases cited by
commenters do not stand for the proposition that every administrative proceeding must be
permitted to rely on hearsay evidence, even where the agency lacks subpoena power to compel
witnesses to appear.” Rule at 30,348 (emphasis in original); see also id. at 30,348 n.1336.


                                                 13
       Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 15 of 18



       E.      Did ED Consider the Goal of Deterrence Against Sexual Harassment With
               Respect to the “Unaffiliated Complainant Exclusion”?

       To avoid denying potential remedies to sexual harassment victims because of the lapse of

time, ED declined to impose an arbitrary time limit for complainants to file a formal complaint.

See Rule at 30,086-87, 30,127. Yet it also recognized that a Title IX recipient should not

automatically be burdened with having to investigate formal complaints filed by individuals who

are not associated in any way with the recipient. Id. Rather than either imposing a statute of

limitations or restricting the filing of a formal complaint only to complainants who are current

students or employees of the recipient, ED instead tethered a recipient’s obligation to investigate

a formal complaint filed by a complainant to whether the complainant is participating (or

attempting to participate) in the recipient’s education program or activity at the time of filing. See

id. This condition is consistent with Title IX’s application to “any education program or activity”

receiving federal financial assistance, 20 U.S.C. § 1681(a), and is reasonably based on the

complainant’s connection to the recipient. See Rule at 30,127, 30,219.

       However, the Rule makes clear that the “participation” requirement for filing a formal

complaint is to be understood broadly. A complainant may be “attempting to participate” in a

recipient’s education program in a broad range of circumstances that do not require current

enrollment, including inter alia, where a complainant (1) has withdrawn from a school due to

alleged harassment and expresses a desire to re-enroll if the recipient responds appropriately to the

allegations, (2) has graduated but intends to apply to a new program or is inclined to participate in

alumni events, (3) is on a leave of absence, or (4) has simply applied for admission. See id. at

30,138, 30,219, 30,198 n.869. Furthermore, this “participation” condition does not apply to limit

the reporting of sexual harassment, which anyone may do. See id. at 30,093, 30,129.

       Critically, when a school is on notice of sexual harassment, the Rule requires recipients to

offer supportive measures to complainants whether or not a formal complaint is ever filed, and


                                                 14
       Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 16 of 18



directs a recipient’s Title IX Coordinator to engage in an interactive process with each complainant

to discuss supportive measures and explain the process for filing a formal complaint. See 34 C.F.R.

§ 106.44(a), § 106.30(a) (defining “formal complaint”); Rule at 30,210. It also gives each

recipient’s Title IX Coordinator discretion to sign a formal complaint even if a complainant

chooses not to file or is precluded from filing. See id. Supportive measures must be offered even

if the alleged victim is not a student or employee of the school and even if the alleged victim is not

participating in or attempting to participate in the recipient’s education program or activity. See

Rule at 30,198 (definition of “complainant” as any “individual” means that a complainant entitled

to supportive measures need not be a student or employee or have any relationship with the

recipient). Supportive measures include measures designed to protect a party’s safety and/or deter

sexual harassment. See 34 C.F.R. § 106.30(a) (defining “supportive measures”). Thus, regardless

of a complainant’s choice or eligibility to file a formal complaint, the Rule requires a recipient to

offer individualized services designed to protect the complainant and deter harassment, as

appropriate,6 and requires a Title IX Coordinator to exercise discretion (subject to the deliberate

indifference standard) as to whether to sign a formal complaint launching an investigation. These

provisions are designed to deter sexual harassment and to avoid deterring or “chilling” reporting

of sexual harassment. See Rule at 30,128-129. A complainant’s right to file a formal complaint is

reasonably linked to the complainant’s participation or attempted participation in the recipient’s

education program or activity, but no such restriction applies to the complainant’s right to receive

supportive measures nor to the discretion of a Title IX Coordinator to sign a formal complaint.7


6
  Supportive measures may include, but are not limited to, campus escort services, mutual
restrictions on contact between the parties, increased security and monitoring of certain areas of
the campus. 34 C.F.R. § 106.30(a) (defining “supportive measures” non-exhaustively).
7
  Furthermore, the Rule permits any recipient to choose to allow a complainant who is ineligible
to file a formal complaint to instead file a complaint akin to a formal complaint and to offer the
process provided for in 34 C.F.R. § 106.45 or a different process. 34 C.F.R § 106.45(b)(3)(i).


                                                 15
      Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 17 of 18



Dated: November 5, 2020                   Respectfully submitted,

                                          JEFFREY BOSSERT CLARK
                                          Acting Assistant Attorney General

                                          CARLOTTA P. WELLS
                                          Assistant Branch Director

                                          /s/ Rebecca M. Kopplin
                                          REBECCA M. KOPPLIN
                                          Trial Attorney (California Bar No. 313970)
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L St. NW
                                          Washington, DC 20005
                                          Tel: (202) 514-3953
                                          E-mail: rebecca.m.kopplin@usdoj.gov

                                          Counsel for Defendants




                                     16
       Case 1:20-cv-11104-WGY Document 144 Filed 11/05/20 Page 18 of 18



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system was served this day

on all parties via the Court’s electronic case filing system.



                                                                /s/ Rebecca M. Kopplin
                                                                Rebecca M. Kopplin




                                                 17
